  Case 16-20921             Doc 32     Filed 04/25/19 Entered 04/25/19 14:36:56         Desc Main
                                        Document     Page 1 of 11


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                         )     No. 16-20921
                                               )
KENNETH C. GVIST and                           )     Chapter 7
BRENDA J. GVIST,                               )
                                               )     Honorable Janet S. Baer
                            Debtors.           )
                                               )     Hearing Date: June 11, 2019
                                               )     Hearing Time: 10:00 a.m.
                                               )     Room No.:     615


   COVER SHEET FOR FIRST AND FINAL APPLICATION OF ALAN D. LASKO &
    ASSOCIATES, P.C FOR ALLOWANCE OF COMPENSATION AND EXPENSES

Name of Applicant:                       Alan D. Lasko & Associates, P.C.

Authorized to Provide                    Frances Gecker, Chapter 7 Trustee of the Estate of
Professional Services to:                Kenneth C. Gvist and Brenda J. Gvist

Period for Which                         November 7, 2018 through January 23, 2019
Compensation is Sought:

Amount of Fees Sought:                   $               608.50

Amount of Expense                        $                 0.00
Reimbursement Sought:

This is a:                                   First and Final Fee Application




The aggregate amount of fees and expenses paid to the Applicant to date for services rendered
and expenses incurred herein is: $ 0.00.




{GVIST/001/00056291.DOC/}
  Case 16-20921             Doc 32     Filed 04/25/19 Entered 04/25/19 14:36:56     Desc Main
                                        Document     Page 2 of 11


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                         )   No. 16-20921
                                               )
KENNETH C. GVIST and                           )   Chapter 7
BRENDA J. GVIST,                               )
                                               )   Honorable Janet S. Baer
                            Debtors.           )
                                               )   Hearing Date: June 11, 2019
                                               )   Hearing Time: 10:00 a.m.
                                               )   Room No.:     615


                                         NOTICE OF HEARING

         PLEASE TAKE NOTICE THAT on June 11, 2019 at 10:00 a.m., soon thereafter as

counsel may be heard, I shall appear before the Honorable Janet S. Baer in her usual Courtroom

No. 615, in the Dirksen Federal Courthouse, 219 S. Dearborn Street, Chicago, Illinois, or in her

absence, before any other judge who may be sitting in her place or stead, and shall then and there

present First and Final Application of Alan D. Lasko & Associates, P.C. for Allowance of

Compensation and Expenses.

Dated: April 25, 2019                               Respectfully submitted,

                                                    FRANCES GECKER, not individually but as
                                                    Chapter 7 Trustee of the bankruptcy estate of
                                                    KENNETH C. GVIST and BRENDA J. GVIST,

                                                    By:    /s/ Micah R. Krohn
                                                           One of her attorneys
Micah R. Krohn (IL ARDC #6217264)
FrankGecker LLP
1327 W. Washington Blvd.
Suite 5G/H
Chicago, Illinois 60607
Tel.: (312) 276-1400
Fax: (312) 276-0035
mkrohn@fgllp.com




{GVIST/001/00056291.DOC/}
Case 16-20921   Doc 32   Filed 04/25/19 Entered 04/25/19 14:36:56   Desc Main
                          Document     Page 3 of 11
Case 16-20921   Doc 32   Filed 04/25/19 Entered 04/25/19 14:36:56   Desc Main
                          Document     Page 4 of 11
Case 16-20921   Doc 32   Filed 04/25/19 Entered 04/25/19 14:36:56   Desc Main
                          Document     Page 5 of 11
Case 16-20921   Doc 32   Filed 04/25/19 Entered 04/25/19 14:36:56   Desc Main
                          Document     Page 6 of 11
Case 16-20921   Doc 32   Filed 04/25/19 Entered 04/25/19 14:36:56   Desc Main
                          Document     Page 7 of 11
Case 16-20921   Doc 32   Filed 04/25/19 Entered 04/25/19 14:36:56   Desc Main
                          Document     Page 8 of 11
Case 16-20921   Doc 32   Filed 04/25/19 Entered 04/25/19 14:36:56   Desc Main
                          Document     Page 9 of 11
Case 16-20921   Doc 32   Filed 04/25/19 Entered 04/25/19 14:36:56   Desc Main
                          Document     Page 10 of 11
Case 16-20921   Doc 32   Filed 04/25/19 Entered 04/25/19 14:36:56   Desc Main
                          Document     Page 11 of 11
